                             UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                   DURHAM DIVISION

    DARYA DEARING, JANICE GULLICK,                 )
    BOBBY T. TRUSSEL, RICHARD A.                   )
    HAYNES, NELSON SIEVERS and                     )
    LAUREN BROWN, individually and on              )
    behalf of all others similarly situated,       ) CIVIL ACTION NO.:
                                                   )
                                     Plaintiffs,   )
                                                   ) CLASS ACTION COMPLAINT
                  v.                               )
                                                   )
    IQVIA, INC., THE BOARD OF                      )
    DIRECTORS OF IQVIA HOLDINGS,                   )
    INC., THE BENEFITS INVESTMENT                  )
    COMMITTEE., and JOHN DOES 1-30.                )
                                                   )
                                     Defendants.   )

                                             COMPLAINT

        Plaintiffs Dara Dearing, Janice Gullick, Bobby T. Trussel, Richard A. Haynes, Nelson

Sievers and Lauren Brown (“Plaintiffs”), by and through their attorneys, on behalf of the IQVIA

401(k) Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as follows:

                                I.        INTRODUCTION

        1.     This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the




1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants. As described in more detail below, in 2014 and 2015, the Plan was
known as the Quintiles Transnational Corp. 401(k) Plan and in 2016 and 2017 it was known as the
Quintiles 401(k) Plan. The Quintiles Transnational Corp. 401(k) Plan, Quintiles 401(k) Plan and
the IQVIA 401(k) Plan will be referred to collectively here as either the “IQVIA 401(k) Plan” or
“the Plan.”




       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 1 of 45
Plan’s fiduciaries, which include IQVIA, Inc.,2 (“IQVIA,” or the “Company”), the Board of

Directors of IQVIA Holdings, Inc., (“Board”), and its members during the Class Period and the

Benefits Investment Committee (“Committee”) and its members during the Class Period for

breaches of their fiduciary duties.

       2.       Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June     2015),   available   at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

       3.       In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015)

(“Tibble I”). Thus, the employer has no incentive to keep costs low or to closely monitor the Plan

to ensure every investment remains prudent, because all risks related to high fees and poorly-

performing investments are borne by the participants.




2
  As described in more detail below, on October 3, 2016, IMS Health Holdings, Inc. (“IMS
Health”) merged with and into Quintiles Transnational Holdings, Inc., with QuintilesIMS
Holdings, Inc. continuing as the surviving corporation and the Plan sponsor changing its name to
Quintiles, Inc. Quintiles Transnational Holdings, Inc., Quintiles Transnational Corp.
QuintilesIMS Holdings, Inc., Quintiles, Inc., IQVIA Holdings, Inc., and IQVIA, Inc. will be
referred to collectively as (“IQVIA”). On November 6, 2017 the surviving (continued below)
(continued from above) corporation changed its name to IQVIA Holdings Inc., with IQVIA Inc.,
being a wholly owned subsidiary. See, the December 31, 2018 Form 10-K for IQVIA Holdings,
Inc., (“IQVIA 2018 10-K”) at 3 and 95. The IMS Health 401(k) Plan from 2014 to 2017 is not at
issue in this matter.
                                                2



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 2 of 45
       4.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Tatum v. RJR Pension Investment

Committee et al., 761 F.3d 346, 356 (4th Cir. 2014). Fiduciaries must act “solely in the interest of

the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and

diligence” that would be expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

       5.      The Plan has at all times, during the Class Period maintained over 800 million

dollars in assets3 (including having over 1.6 billion dollars in assets in 2018), qualifying it as a

large plan in the defined contribution plan marketplace, and among the largest plans in the United

States. These assets are entrusted to the care of the Plan’s fiduciaries. As a large plan, the Plan

had substantial bargaining power regarding the fees and expenses that were charged against

participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses or

exercise appropriate judgment to scrutinize each investment option that was offered in the Plan to

ensure it was prudent.

       6.      Plaintiffs allege that during the putative Class Period (June 23, 2014 through the

date of judgment) Defendants, as “fiduciaries” of the Plan as that term is defined under ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs,

and to the other participants of the Plan by, inter alia, (1) failing to objectively and adequately

review the Plan’s investment portfolio with due care to ensure that each investment option was

prudent, in terms of cost; and (2) maintaining certain funds in the Plan despite the availability of




3
 As detailed above, in 2016, IMS Health merged with Quintiles leaving Quintiles as the surviving
corporation. Quintiles then became IQVIA in 2017. The over 1 billion estimate was arrived at by
combining the assets of the IMS Health 401(k) plan and the Quintiles 401(k) plan.
                                               3



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 3 of 45
identical or materially similar investment options with lower costs and/or better performance

histories.

        7.     To make matters worse, Defendants failed to consider lower cost collective trusts

that were available to the Plan as alternatives to certain mutual funds in the Plan.

        8.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to the actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        9.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                         II.     JURISDICTION AND VENUE

        10.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction over actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        11.    This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have significant

contacts with this District, and because ERISA provides for nationwide service of process.

        12.    Venue is proper in this District pursuant to ERISA Section 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                                  4



        Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 4 of 45
        13.     Venue is proper in the Durham Division because one or more of the Defendants

resides in this division and a substantial part of the events giving rise to the claim occurred in this

Division.

                                     III.    PARTIES

        Plaintiffs

        14.     Plaintiff Darya Dearing (“Dearing”), formerly Darya Sohn, resides in Walled Lake,

Michigan. Plaintiff Dearing is a former employee of IQVIA. She was employed by IQVIA from

2017 to July of 2019. During her employment, Plaintiff Dearing participated in the Plan (and still

continues to participate in the Plan), investing in the options offered by the Plan and which are the

subject of this lawsuit.

        15.     Plaintiff Janice Gullick (“Gullick”) resides in St. Petersburg, Florida. Plaintiff

Gullick is a former employee of IQVIA. She began her employment with IMS Health in 2007 and

continued her employment as, first, a QuintilesIMS Holdings, Inc., employee in 2016 after IMS

Health merged with Quintiles. She later became an employee of IQVIA, Inc. in 2017 when

QuintilesIMS Holdings, Inc. changed its name to IQVIA, Inc. During her employment, Plaintiff

Gullick participated in the Plan (and still continues to participate in the Plan), investing in the

options offered by the Plan and which are the subject of this lawsuit.

        16.     Plaintiff Bobby T. Trussel (“Trussel”) resides in Saltillo, Mississippi. Plaintiff

Trussel is a former employee of IQVIA. He was employed by IQVIA from October of 2016 until

2019. During his employment, Plaintiff Trussel participated in the Plan (and still continues to

participate in the Plan), investing in the options offered by the Plan and which are the subject of

this lawsuit.

        17.     Plaintiff Richard A. Haynes (“Haynes”) resides in St. Petersburg, Florida. Plaintiff

Haynes is a former employee of IQVIA. He began his employment with Quintiles Transnational

                                                  5



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 5 of 45
Holdings, Inc., in 2012 and continued his employment as a QuintilesIMS Holdings, Inc. employee

in 2016 after IMS Health merged with Quintiles Transnational Holdings, Inc. As noted above,

QuintilesIMS Holdings, Inc. later became IQVIA in 2017. Mr. Haynes continued as an IQVIA

employee until 2019. During his employment, Plaintiff Haynes participated in the Plan, investing

in the options offered by the Plan and which are the subject of this lawsuit.

        18.     Plaintiff Nelson Sievers (“Sievers”) resides in Durham, NC. Plaintiff Sievers is a

former employee of IQVIA. He began his employment with Quintiles Transnational Holdings,

Inc., in 2006 and continued his employment as a QuintilesIMS Holdings, Inc. employee in 2016

after IMS Health merged with Quintiles Transnational Holdings, Inc. which became IQVIA in

2017. Plaintiff Sievers continued as an IQVIA employee until 2019. During his employment,

Plaintiff Sievers participated in the Plan, investing in the options offered by the Plan and which

are the subject of this lawsuit.

        19.     Plaintiff Lauren Brown (“Brown”) resides in Bienville, Louisiana. Plaintiff Brown

is a former employee of IQVIA. She began her employment for Quintiles Transnational Holdings,

Inc., in 2008 and continued her employment as a QuintilesIMS Holdings, Inc. employee in 2016

after IMS Health merged with Quintiles Transnational Holdings, Inc. She continued as an IQVIA

employee until 2018. During her employment, Plaintiff Brown participated in the Plan, investing

in the options offered by the Plan and which are the subject of this lawsuit.

        20.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.



                                                 6



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 6 of 45
       21.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of collective trusts) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA until shortly before this suit was

filed. Further, Plaintiffs did not have and do not have actual knowledge of the specifics of

Defendants’ decision-making process with respect to the Plan, including Defendants’ processes

(and execution of such) for selecting, monitoring, and removing Plan investments, because this

information is solely within the possession of Defendants prior to discovery.4 Moreover, having

never managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual knowledge of

reasonable fee levels and prudent alternatives available to such plans. For purposes of this

Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based upon

(among other things) the facts set forth herein.

               Defendants

                       Company Defendant

       22.     “On May 3, 2016, Quintiles Transnational Holdings Inc. (“Quintiles”) and IMS

Health Holdings, Inc. (“IMS Health”) entered into an Agreement and Plan of Merger (the “Merger



4
  See Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state
a claim without pleading facts which tend systematically to be in the sole possession of defendants,
the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”).
Indeed, several weeks prior to filing the instant lawsuit, Plaintiffs requested pursuant to ERISA
§104(b)(4) that the Plan administrator produce several Plan governing documents, including any
meeting minutes of the relevant Plan investment committee(s). Their request for meeting minutes
was denied.
                                                   7



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 7 of 45
Agreement”).” IQVIA 2018 10-K at 3. Effective October 3, 2016, IMS Health merged with and

into Quintiles, with “Quintiles continuing as the surviving corporation,” and the separate corporate

existence of IMS Health ceased (the “Merger”). Id. Immediately prior to the completion of the

Merger, “Quintiles converted to a Delaware corporation and changed its name to QuintilesIMS

Holdings, Inc.” Id. On November 6, 2017, QuintilesIMS Holdings, Inc. changed its name to

IQVIA Holdings Inc. with IQVIA Inc., being a wholly owned subsidiary. IQVIA 2018 10-K at 3

and 95. Whether or not the IMS Health 401(k) Plan was prudently managed and administered

from 2014 to 2017 is not at issue in this Complaint.

       23.     IQVIA is the Plan sponsor. See 2018 Form 5500 at 1. From 2014 through 2016,

Quintiles Transnational Corp. was the Plan Sponsor of the Quintiles Transnational Corp. 401(k)

Plan. In 2016, IMS Health Holdings, Inc. (“IMS Health”) merged with and into Quintiles

Transnational Holdings, Inc., with QuintilesIMS Holdings, Inc. continuing as the surviving

corporation. After the merger, the Plan sponsor changed to Quintiles, Inc. with the name of the

plan changing to the Quintiles 401(k) Plan. In 2017, QuintilesIMS Holdings, Inc. changed its

name to IQVIA Holdings, Inc. with the Plan sponsor becoming IQVIA, Inc., and the plan name

changing to the IQVIA 401(k) Plan. IQVIA assumed liability for the prudent management and

administration of the Quintiles Transnational Corp. 401(k) Plan and the Quintiles 401(k) Plan as

the surviving corporation in the merger and as the successor in interest. Because IQVIA is

ultimately the surviving corporation of the merger, Quintiles Transnational Corp. and Quintiles,

Inc. will be referred to collectively throughout this Complaint as “IQVIA” and are considered

collectively to be the “Plan Sponsor.”

       24.     The corporate headquarters of IQVIA is located at 4820 Emperor Boulevard,

Durham, North Carolina. IQVIA describes itself as “a leading global provider of advanced

analytics, technology solutions and contract research services to the life sciences industry.” IQVIA

                                                 8



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 8 of 45
2018 10-K at 5. Formed through the merger of IMS Health and Quintiles, “IQVIA applies human

data science … to enable companies to reimagine and develop new approaches to clinical

development and commercialization, speed innovation, and accelerate improvements in healthcare

outcomes.” Id. IQVIA has “approximately 67,000 employees” and it conducts operations in more

than 100 countries.” Id.

          25.   IQVIA, acting through its Board of Directors, appointed the Benefits Investment

Committee (“Committee”). As stated in IQVIA’s Investment Policy Statement: “[t]his Investment

Policy has been developed for the Benefits Investment Committee (the “Committee”) appointed

by the Board of Directors of IQVIA Holdings, Inc….” The Investment Policy Statement of

IQVIA, Inc., dated December 3, 2018 (“IPS”) at 1.

          26.   Under ERISA, fiduciaries with the power to appoint have the concomitant fiduciary

duty to monitor and supervise their appointees. IQVIA Inc., is a wholly owned subsidiary of

IQVIA Holdings, Inc. IQVIA 2018 10-K at 95.

          27.   At all times, IQVIA also acted through its officers, including the Committee, to

perform Plan-related fiduciary functions. For example, IQVIA, acting through its Committee, is

responsible for “evaluating, selecting and monitoring Plan administrators, trustees/custodians,

investment consultants and other service providers for the management of Plan assets and

provision of Plan services.” IPS at 3.

          28.    Lastly, IQVIA made discretionary decisions to make matching and discretionary

contributions (explained below) to Plan participants. As described in the January 2018 IQVIA

Summary Plan Description: “[e]mployees contribute to the plan, and IQVIA provides

discretionary matching contributions...” January 2018 IQVIA Summary Plan Description (“SPD”)

at 207.



                                                9



          Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 9 of 45
       29.     For all the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

       Board Defendants

       30.     The Board of Directors appointed the Benefits Investment Committee

(“Committee”). As stated in IQVIA’s Investment Policy Statement: “[t]his Investment Policy has

been developed for the Benefits Investment Committee (the “Committee”) appointed by the Board

of Directors of IQVIA Holdings, Inc….” Accordingly, the Board had the fiduciary duty to monitor

and supervise the Committee while it performed its role as the fiduciary responsible for selection

and monitoring of the Plan’s investments. IPS at 1.

       31.     Each member of the Board during the putative Class Period (referred to herein as

John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section 3(21)(A),

29 U.S.C. § 1002(21)(A), during the Class Period, because each exercised discretionary authority

to appoint and/or monitor the Committee, which had control over Plan management and/or

authority or control over management or disposition of Plan assets.

       32.     The Board and it members during the Class Period are collectively referred to

herein as the “Board Defendants.”

       Committee Defendants

       33.     As detailed above, the Committee is appointed by the Board. The Committee acts

as the Plan Administrator and Named Fiduciary. As described in the SPD, “[t]he Plan is

administered by the IQVIA Benefits Committee….” SPD at 206. The Committee is also

considered the named “Plan Administrator, Named Fiduciary…” Id.

       34.     The Committee is responsible for, among other things, “periodically evaluating the

performance of the investments with reference to the performance standards set forth in this

Investment Policy Statement.” IPS at 3. In addition, the Committee is responsible for “monitoring

                                               10



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 10 of 45
and evaluating all investment and service provider expenses and fees associated with the Plan to

determine if services being provided are necessary, reasonable and cost effective.” Id.

       35.      The Committee is also responsible for removing and appointing the Plan trustee.

The IPS provides: “[t]Committee is responsible for … evaluating, selecting and monitoring Plan

administrators, trustees/custodians….” Id. Here, the Committee has appointed and retained the

Fidelity Management Trust Company (“Fidelity Trust”). See, Trust Agreement between Quintiles

and Fidelity Trust dated May 1999 at 1.

       36.      The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), because

each exercised discretionary authority over management or disposition of Plan assets.

       37.      The Committee and members of the Committee during the Class Period (referred

to herein as John Does 11-20), are collectively referred to herein as the “Committee Defendants.”

                Additional John Doe Defendants

       38.      To the extent that there are additional officers and employees of IQVIA who

are/were fiduciaries of the Plan during the Class Period, or other individuals who were hired as

investment managers for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, IQVIA officers and employees who are/were fiduciaries of

the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A), during the

Class Period.

                                  IV.     THE PLAN

       39.      The IQVIA 401(k) Plan “was created effective January 1, 2018 by the merger of

the IMS Health Incorporated Savings Plan (“IMS 401(k)”) with and into the Quintiles 401(k) Plan

                                                11



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 11 of 45
(the “Quintiles 401(k)”) following the merger of the two companies.” SPD at 139. The merged

401(k) Plan “was renamed the IQVIA 401(k) Plan with all legacy IMS and Quintiles employees

now participating in the single 401(k) Plan.” Id. Prior to the merger, the Plan was known as the

Quintiles Transnational Corp. 401(k) Plan. The Quintiles Transnational Corp. 401(k) Plan, the

Quintiles 401(k) Plan and the IQVIA 401(k) Plan will be referred to collectively as the “Plan.”

       40.     The Plan “is a defined contribution plan covering certain employees of IQVIA, Inc.

(formerly known at Quintiles, Inc.) and participating subsidiaries….” IQVIA 401(k) Financial

Statements for December 31, 2018 and 2017 at 5 (2018 Auditor Report).

       41.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA Section 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual

accounts for each participant and for benefits based solely upon the amount contributed to those

accounts, and any income, expense, gains and losses, and any forfeitures of accounts of the

participants which may be allocated to such participant’s account. Id. Consequently, retirement

benefits provided by the Plan are based solely on the amounts allocated to each individual’s

account.

       Eligibility

       42.     As detailed in the 2018 Auditor Report, an employee is eligible to participate in the

Plan “as of the first day of the month following the date he or she satisfied eligibility requirements

and are age eighteen or older.” Id.

       Contributions and Vesting

       43.     There are several types of contributions that can be added to a participant’s account:

an employee salary deferral contribution, an employer matching contribution, and an employer

profit sharing contribution. SPD at 148 and 149. Participants can also roll over amounts from

other qualified benefit or defined contribution plans. Id. For the 2018 plan year, the matching

                                                 12



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 12 of 45
contribution for participants … is 100% of the first 3% of a participant’s compensation deferred

under the 401(k) Plan and 50% of the next 3% of compensation deferred under the 401(k) Plan.”

SPD at 151.

       44.     IQVIA made discretionary decisions to make matching and discretionary

contributions to Plan participants. As described in the SPD: “[e]mployees contribute to the plan,

and IQVIA provides discretionary matching contributions...” SPD at 207.

       45.     “Participants are immediately vested in their contributions plus actual earnings

thereon.” 2018 Auditor Report at 6. Vesting in the Company’s matching contribution portion of

their accounts plus actual earnings thereon “varies and is based on years of service.” Id. Effective

January 1, 2006, “a two year vesting schedule was adopted for all Company matching

contributions for those participants first eligible to make a deferral contribution under the Plan on

or after January 1, 2006.” Id.

       46.     Like other companies that sponsor 401(k) plans for their employees, IQVIA enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made.             See generally https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       47.     IQVIA also benefits in other ways from the Plan’s matching program. It is well-

known that “[m]any employers match their employees’ contributions to the 401(k) plan in order

to help attract and retain talent at their company. By hiring and retaining employees with a high-

caliber of talent, [a company] may save money on training and attrition costs associated with

unhappy or lower-performing workers.” See, https://www.paychex.com/articles/employee-

benefits/employer-matching-401k-benefits.



                                                 13



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 13 of 45
       48.     Given the size of the Plan, IQVIA likely enjoyed a significant tax and cost savings

from offering a match.

       The Plan’s Investments

       49.     Several investments were available to Plan participants for investment each year

during the putative Class Period, including several Fidelity target date funds. As noted above, the

Committee determines the appropriateness of the Plan’s investment offerings and monitors

investment performance. See, IPS at 3. For 2018, the Plan offered 28 investment options, which

included 26 mutual funds, 1 collective trust and 1 stable value fund.

       50.     The Plan’s assets under management for all funds as of the end of 2018 was

$1,620,071,165.    2018 Auditor Report at 4.           From 2014 to 2017 the Plan’s assets under

management ranged from more than $800 million to $1.1 billion which doesn’t include any

amounts from the IMS Health 401(k) Plan from 2014 to 2017 as those years are not at issue here.

       Plan Expenses

       51.      Expenses of maintaining the Plan are paid directly by the Plan. 2018 Auditor

Report at 7.

                       V.      CLASS ACTION ALLEGATIONS

       52.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):5

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between June 23, 2014 through the date of judgment (the
               “Class Period”).




5
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.
                                                  14



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 14 of 45
       53.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 21,265 Plan “participants

with account balances as of the end of the plan year.” 2018 Form 5500 at 2.

       54.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       55.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are/were fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duties of loyalty and prudence

                       by engaging in the conduct described herein;

               C.      Whether the Company and Board Defendants failed to adequately monitor

                       the Committee and other fiduciaries to ensure the Plan was being managed

                       in compliance with ERISA;

               D.      The proper form of equitable and injunctive relief; and

               E.      The proper measure of monetary relief.

       56.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

                                                15



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 15 of 45
vigorous prosecution of this action and anticipate no difficulty in the management of this litigation

as a class action.

        57.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        58.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                     VI.  DEFENDANTS’ FIDUCIARY STATUS
                        AND OVERVIEW OF FIDUCIARY DUTIES

        59.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

        60.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

Section 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercises any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or


                                                 16



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 16 of 45
other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

        61.     As described in the “Parties” section above, Defendants were fiduciaries of the Plan

because:

                (a)     they were so named; and/or

                (b)     they exercised authority or control respecting management or disposition of

                        the Plan’s assets; and/or

                (c)     they exercised discretionary authority or discretionary control respecting

                        management of the Plan; and/or

                (d)     they had discretionary authority or discretionary responsibility in the

                        administration of the Plan.

        62.     As fiduciaries, Defendants are/were required by ERISA Section 404(a)(1), 29

U.S.C. § 1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the

interest of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence

under the circumstances then prevailing that a prudent person acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of a like character and with like aims.

These twin duties are referred to as the duties of loyalty and prudence and are “the highest known

to the law.” Tatum, 761 F.3d at 356.

        63.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

                                                    17



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 17 of 45
of third persons.” Id., at 224 (quotation marks and citations omitted). Thus, “in deciding whether

and to what extent to invest in a particular investment, a fiduciary must ordinarily consider only

factors relating to the interests of plan participants and beneficiaries . . . . A decision to make an

investment may not be influenced by [other] factors unless the investment, when judged solely on

the basis of its economic value to the plan, would be equal or superior to alternative investments

available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at *3 (Dec.

19, 1988) (emphasis added).

       64.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries and set aside the consideration of himself or third persons.

       65.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

       66.     In addition, ERISA Section 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for

breach by co-fiduciary”), further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.


                                                   18



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 18 of 45
       67.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investments chosen for a plan are not to favor the fund provider over the plan’s

participants. Yet here, to the detriment of the Plan and its participants and beneficiaries, the Plan’s

fiduciaries included and retained in the Plan many mutual fund investments that were more

expensive than necessary and otherwise not justified on the basis of their economic value to the

Plan or Plan participants.

       68.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for: (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period; and (2) a prudent payment arrangement with regard to the Plan’s

recordkeeping and administrative fees.

       69.      As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. §§ 1104(a)(1) and 1105(a).

                               VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       70.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.


                                                  19



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 19 of 45
       71.     “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”). See

also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be

aware that your employer also has a specific obligation to consider the fees and expenses paid by

your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to

higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble II, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       72.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       73.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must, among other duties, both “establish a prudent

process for selecting investment options and service providers” and “monitor investment options

and service providers once selected to see that they continue to be appropriate choices.” See, “A

Look at 401(k) Plan Fees,” supra, at 2.



                                                20



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 20 of 45
       74.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id., at 5.

       75.     Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

B.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

       76.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several investments in the Plan throughout

the Class Period, including those identified below, that wasted the Plan and participants’ assets

because of unnecessary costs.

       77.     The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options. Tibble I, 135 S. Ct. at 1823. In Tibble I, the Court held that “an ERISA

fiduciary’s duty is derived from the common law of trusts” and that, “[u]nder trust law, a trustee

has a continuing duty to monitor trust investments and remove imprudent ones.” Id., at 1828. In

so holding, the Supreme Court referenced with approval the UPIA, treatises, and seminal decisions

confirming the duty.

       78.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative


                                                 21



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 21 of 45
investments that may have “significantly different costs.” Restatement (Third) of Trusts, ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts, § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       79.     When large plans, particularly those with over a billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of investment,

a careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

       80.     The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their higher costs relative to the same or similar investments

available. This fiduciary failure decreased participant compounding returns and reduced the

available amount participants will have at retirement.

       81.     During the Class Period, the Plan lost millions of dollars by offering investment

options that had similar or identical characteristics to other lower-priced investment options.

       82.      The majority of funds in the Plan stayed relatively unchanged during the Class

Period. In 2018, a majority of the funds in the Plan, at least 17 out of the Plan’s 28 funds (60%)

were much more expensive than comparable funds found in similarly-sized plans (plans having

over a billion dollars in assets). The expense ratios for funds in the Plan in some cases were up to

                                                  22



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 22 of 45
251% (in the case of the Columbia Acorn USA Z fund) and 151% (in the case of the American

Beacon Small Cap Value Inst fund) above the median expense ratios in the same category:6

                                                Expense                            ICI Median
    Plan Fund                                   Ratio7      Category               Fee
    Fidelity Low Priced Stock K                   0.62%     Domestic Equity             0.33%
    Harbor Capital Appreciation Fund Inst Class   0.68%     Domestic Equity             0.33%
    Invesco Van Kampen Growth & Income R6         0.38%     Domestic Equity             0.33%
    Columbia Acorn USA Z                          1.16%     Domestic Equity             0.33%
    American Beacon Small Cap Value Inst          0.83%     Domestic Equity             0.33%
    Prudential Jennison Mid Cap Growth Q          0.59%     Domestic Equity             0.33%
    Fidelity Diversified International Class K    0.69%     International Equity        0.50%
    Fidelity Freedom K 2015 Fund                  0.49%     Target Date                 0.47%
    Fidelity Freedom K 2020 Fund                  0.53%     Target Date                 0.47%
    Fidelity Freedom K 2025 Fund                  0.56%     Target Date                 0.47%
    Fidelity Freedom K 2030 Fund                  0.60%     Target Date                 0.47%
    Fidelity Freedom K 2035 Fund                  0.63%     Target Date                 0.47%
    Fidelity Freedom K 2040 Fund                  0.65%     Target Date                 0.47%
    Fidelity Freedom K 2045 Fund                  0.65%     Target Date                 0.47%
    Fidelity Freedom K 2050 Fund                  0.65%     Target Date                 0.47%
    Fidelity Freedom K 2055 Fund                  0.65%     Target Date                 0.47%
    Fidelity Freedom K 2060 Fund                  0.65%     Target Date                 0.47%


         83.     The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the above ICI Median fee is based on a study conducted in 2016

when expense ratios were generally higher than fees today or even in 2019 given the downward

trend of expense ratios the last few years. Indeed, the ICI median expense ratio for target date

funds for plans with over 1 billion dollars in assets was 0.56% using 2015 data compared with

0.47% in 2016. Accordingly, 2019 median expense ratios would be lower than indicated above,




6
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf.
7
    The listed expense figures are as of 2019.
                                                 23



         Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 23 of 45
demonstrating a greater disparity between the Plan’s 2019 expense ratios charted above and the

median expense ratios in the same category.

        84.    Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan’s funds because many prudent alternative funds were

available that offered lower expenses than the median.

        Failure to Investigate Availability of Lower Cost Collective Trusts

        85.    Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller

investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

        86.    Collective trusts, also referred to as CITs, are akin to low-cost share classes because

many if not most mutual fund strategies are available in a collective trust format, and the

investments in the collective trusts are identical to those held by the mutual fund, except they cost

less.

        87.    As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts, § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include



                                                 24



        Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 24 of 45
“return rates of one or more suitable common trust funds, or suitable index mutual funds or

market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).

       88.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds. Defendants knew this, or at least should have known this,

because the Plan included at least one collective trust during the Class Period.

       89.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise or issue formal prospectuses. As a result, their costs

are much lower, with lower or no administrative costs, and lower or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       90.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).8



8
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans              (hereinafter      “CITs
Gaining Ground”). Many if not most mutual fund strategies are available in a collective trust
format, and the investments in the collective trusts are identical to those held by the mutual funds.
                                                   25



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 25 of 45
          91.    A clear indication of Defendants’ lack of a prudent investment evaluation process

was their failure to identify and select available collective trusts. A prudent fiduciary conducting

an impartial review of the Plan’s investments would have identified all funds that could be

converted to collective trusts at the earliest opportunity. Here, the following funds in the Plan in

2018 were available as collective trusts in 2018 and the entire Class Period with the exception of

the FIAM Blend Target Date 2060 Q Fund which was not available until May 15, 2015:

                            Exp.          Collective Trust      Incep                        % Fee
       Fund in Plan                                                        Exp. Ratio10
                            Ratio9            Version            Date                        Excess

    Fidelity Diversified                 Fidelity Diversified
                                                                Dec. 13
    International Class     0.69%           International                      0.58%          19%
                                                                 2013
             K                           Commingled Pool
    Fidelity Freedom K                   FIAM Blend Target      Oct. 31
                            0.42%                                              0.32%          31%
        2005 Fund                         Date 2005 Q Fund       2007

    Fidelity Freedom K                   FIAM Blend Target      Oct. 31
                            0.46%                                              0.32%          44%
        2010 Fund                         Date 2010 Q Fund       2007

    Fidelity Freedom K                   FIAM Blend Target      Oct. 31
                            0.49%                                              0.32%          53%
        2015 Fund                         Date 2015 Q Fund       2007

    Fidelity Freedom K                   FIAM Blend Target      Oct. 31
                            0.53%                                              0.32%          66%
        2020 Fund                         Date 2020 Q Fund       2007

    Fidelity Freedom K                   FIAM Blend Target      Oct. 31
                            0.56%                                              0.32%          75%
        2025 Fund                         Date 2025 Q Fund       2007



Use of CITs in DC Plans Booming; CITs Gaining Ground. And because collective trusts contract
directly with the plan, and provide regular reports regarding costs and investment holdings, the
plan has the same level of protection that the Investment Company Act provides to individual
investors, thus eliminating the need for the protections of the Investment Company Act. Further,
collective trusts are still subject to state and federal banking regulations that provide comparable
protections. American Bankers Association, ABA Primer on Bank Collective Funds, June 2015,
at 1, available at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-
investment-funds.
9
    The listed expense figures are as of 2019.
10
     The listed expense figures are as of 2019.
                                                  26



         Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 26 of 45
                           Exp.          Collective Trust         Incep                          % Fee
    Fund in Plan                                                              Exp. Ratio10
                           Ratio9            Version               Date                          Excess

 Fidelity Freedom K                     FIAM Blend Target         Oct. 31
                           0.60%                                                  0.32%           88%
     2030 Fund                           Date 2030 Q Fund          2007

 Fidelity Freedom K                     FIAM Blend Target         Oct. 31
                           0.63%                                                  0.32%           97%
     2035 Fund                           Date 2035 Q Fund          2007

 Fidelity Freedom K                     FIAM Blend Target         Oct. 31
                           0.65%                                                  0.32%           103%
     2040 Fund                           Date 2040 Q Fund          2007

 Fidelity Freedom K                     FIAM Blend Target         Oct. 31
                           0.65%                                                  0.32%           103%
     2045 Fund                           Date 2045 Q Fund          2007

 Fidelity Freedom K                     FIAM Blend Target         Oct. 31
                           0.65%                                                  0.32%           103%
     2050 Fund                           Date 2050 Q Fund          2007

 Fidelity Freedom K                     FIAM Blend Target         July 12
                           0.65%                                                  0.32%           103%
     2055 Fund                           Date 2055 Q Fund          2011
 Fidelity Freedom K                     FIAM Blend Target         May 15
                           0.65%                                                  0.32%           103%
     2060 Fund                           Date 2060 Q Fund          2015



       92.     The above is for illustrative purposes only. During the Class Period, Defendants

knew or should have known of the existence of these available collective trusts and therefore also

should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       93.     As noted above, minimum initial investment amounts are typically waived for

institutional investors like retirement plans. See, e.g., Davis, et al. v. Washington Univ., et al., No.

18-3345, slip op. at 5 (8th Cir. May 22, 2020) (“minimum investment requirements are ‘routinely

waived’ for individual investors in large retirement-savings plans”); Sweda, 923 F.3d at 329 (citing

Tibble II, 729 F.3d at 1137 n.24) (confirming that investment minimums are typically waived for

large plans). Here, “[t]he eligibility requirement for FIAM Blend Target Date is $25 million in


                                                  27



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 27 of 45
client assets.” See Fidelity Pricing Options for Retirement Plans as of Dec. 31, 2019 (“Fidelity

Pricing”), p. 11. And, “[c]lient assets is defined as assets invested in qualified defined contribution

plans only, which are profit sharing, 401(k), and defined benefit plans that are qualified under

Section 401(a) and governmental plans that are described in section 401(a)24 of the IRS code.”

Id.

       94.      Clearly, per the below chart, the Plan had sufficient assets under management

during the Class Period to qualify for Fidelity collective trusts:

    Fund in      2018 AUM         2017 AUM          2016 AUM          2015 AUM          2014 AUM
      Plan
    Fidelity
  Diversified     $43,021,977      $45,360,720         $36,241,561     $41,733,059             --
 Internationa
   l Class K
    Fidelity
                  $9,891,566        $5,233,753         $5,057,196       $5,790,663        $6,518,388
  Freedom K
  2010 Fund
    Fidelity
                  $15,290,754      $10,841,449         $12,535,576     $12,975,347       $13,596,451
  Freedom K
  2015 Fund
    Fidelity
                  $85,875,125      $49,369,148         $46,791,227     $43,958,584       $38,580,021
  Freedom K
  2020 Fund
    Fidelity
                 $114,387,840      $56,113,176         $44,314,946     $37,981,416       $35,100,154
  Freedom K
  2025 Fund
    Fidelity
                 $166,641,150      $92,501,200         $72,277,322     $63,419,485       $57,010,930
  Freedom K
  2030 Fund
    Fidelity
                  $157098356       $79,583,886         $59,944,290     $51,298,654       $44,253,236
  Freedom K
  2035 Fund
    Fidelity
                  $134756943       $84,291,063         $62,381,030     $56,701,722       $50,524,908
  Freedom K
  2040 Fund
    Fidelity
                  $90,104,809      $55,974,167         $38,970,007     $32,132,986       $25,954,440
  Freedom K
  2045 Fund
    Fidelity
                  $60,833,056      $42,175,805         $28,883,364     $24,062,640       $17,427,821
  Freedom K
  2050 Fund

                                                  28



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 28 of 45
  Fidelity
                 $21,466,901        $9,571,776           $3,970,051   $1,034,559             --
 Freedom K
 2055 Fund
  Fidelity
                  $5,729,648        $1,809,621           $759,640      $186,619              --
 Freedom K
 2060 Fund


       95.     A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper available collective trusts and transferred the Plan’s investments into

the lower cost funds at the earliest opportunity.

       96.     There is no good-faith explanation for utilizing higher-cost funds when lower-cost

funds are available for the exact same investment. Indeed, given that the collective trusts were

comprised of the same underlying investments as their mutual fund counterparts, and managed by

the same investment manager, but had lower fees, they generally had greater returns when looking

at the 1, 3, 5, and 10 year average annual returns. Moreover, the Plan did not receive any additional

services or benefits based on its use of more expensive funds; the only consequence was higher

costs for Plan participants. Defendants failed in their fiduciary duties either because they did not

negotiate aggressively enough with their service providers to obtain better pricing or they were

asleep at the wheel and were not paying attention. Either reason is inexcusable.

       97.     Moreover, it is not prudent to select higher cost versions of the same fund even if a

fiduciary believes fees charged to plan participants by the “retail” class investment were the same

as the fees charged by the “institutional” class investment, net of the revenue sharing paid by the

funds to defray the Plan’s recordkeeping costs. Tibble, et al. v. Edison Int. et al., No. 07-5359,

2017 WL 3523737, at * 8 (C.D. Cal. Aug. 16, 2017) (“Tibble III”). Fiduciaries should not “choose

otherwise imprudent investments specifically to take advantage of revenue sharing.” Id., at * 11.

This basic tenet of good fiduciary practice resonates loudly in this case given the unreasonable

recordkeeping and administrative costs arrangements put in place by Defendants.

                                                    29



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 29 of 45
       98.     The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Recordkeeping

expenses can either be paid directly from plan assets, or indirectly by the plan’s investments in a

practice known as revenue sharing (or a combination of both or by a plan sponsor). Revenue

sharing payments are payments made by investments within the plan, typically mutual funds, to

the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and trustee

services that the mutual fund company otherwise would have to provide.

       99.     Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for Plan participants. “At worst, revenue sharing is a way to hide fees. Nobody

sees the money change hands, and very few understand what the total investment expense pays

for. It’s a way to milk large sums of money out of large plans by charging a percentage-based fee

that never goes down (when plans are ignored or taken advantage of). In some cases, employers

and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

Sharing and Invisible Fees” available at            http://www.cccandc.com/p/revenue-sharing-and-

invisible-fees (last visited March 19, 2020).

       100.    It appears that since at least January 2015, the Plan participated in Fidelity’s

participant revenue credit program through which recordkeeping fees and other Plan

administrative costs were paid through the following structure. The Trustee made annual revenue

credit payments, from the funds it received through revenue sharing, to a Revenue Credit Account.

Afterward, the administrator could direct the Trustee to use amounts held in the Revenue Credit

Account to reimburse the Sponsor for fees and expenses associated with services provided to the

Plan, or pay such vendors, including the Trustee or third parties, directly. Any unused amounts is

not required to be remitted back to participants.



                                                    30



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 30 of 45
       101.    Over the years, this arrangement of placing revenue sharing funds into a Revenue

Account before disbursement to pay for Plan expenses deprived Plan participants of use of their

money and millions of dollars in lost opportunity costs. A more prudent arrangement in this case

would have been to select available lower cost investment funds that used little to no revenue

sharing and for the Defendants to negotiate and/or obtain reasonable direct compensation per

participant recordkeeping/administration fees.

       102.    By failing to investigate the availability of certain collective trusts, Defendants

caused the Plan to pay millions of dollars per year in unnecessary fees. Further, to the extent

Defendants held revenue sharing amounts for a prolonged period of time and failed to remit any

excess revenue sharing back to Plan participants, this was a further fiduciary breach that cost Plan

participants millions of dollars during the Class Period.

       Failure to Utilize Lower Fee Share Classes

       103.    Plan fiduciaries had an option to choose lower cost Fidelity collective trusts during

the Class Period. But they also had the option of other lower cost identical funds which they

similarly failed to select. Since June 2017, Fidelity has offered K shares of its target date funds.

Generally, “K6 Funds and Class K are available to retirement plans recordkept at Fidelity [like the

Plan here].” Fidelity Pricing at 3. “K6 Funds are intended for plan sponsors that do not want

to receive any revenue sharing or recordkeeping offsets.” Id. The K6 target date shares

weresignificantly cheaper than the Class K shares – price being the only difference between

the twoclasses of shares. The following chart illustrates the point:




                                                 31



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 31 of 45
                             Exp.                             Incep                   % Fee
       Fund in Plan                               K6                   Exp. Ratio13
                            Ratio11                           Date12                  Excess

 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.42%                                         0.37%        14%
     2005 Fund                               2005 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.46%                                         0.39%        18%
     2010 Fund                               2010 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.49%                                         0.41%        20%
     2015 Fund                               2015 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.53%                                         0.43%        23%
     2020 Fund                               2020 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.56%                                         0.45%        24%
     2025 Fund                               2025 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.60%                                         0.47%        28%
     2030 Fund                               2030 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.63%                                         0.49%        29%
     2035 Fund                               2035 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.65%                                         0.50%        30%
     2040 Fund                               2040 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.65%                                         0.50%        30%
     2045 Fund                               2045 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.65%                                         0.50%        30%
     2050 Fund                               2050 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.65%                                         0.50%        30%
     2055 Fund                               2055 Fund         2017
 Fidelity Freedom K                     Fidelity Freedom K6   June 7
                            0.65%                                         0.50%        30%
     2060 Fund                               2060 Fund         2017




11
     The listed expense figures are as of 2019.
12
     See May 30, 2020 Fidelity Freedom Funds Prospectus.
13
     The listed expense figures are as of 2019.
                                                  32



         Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 32 of 45
          104.    Additionally, since 2014, Plan fiduciaries maintained the Harbor Capital

Appreciation Inst Class in the Plan but failed to prudently investigate whether the fund was the

lowest-cost share class available.

          105.    Below is a comparison of the Harbor Capital Appreciation Inst Class to its identical

lower cost alternative:

                           Years in     2018                     Lower Cost          Exp.       % Fee
       Fund in Plan                                 Exp.
                           the Plan     AUM                        Share            Ratio15     Excess
                                                   Ratio14

      Harbor Capital                                           Harbor Capital
                                                                                                 22%
     Appreciation Inst    Since 2014 $83.8m         0.71%     Appreciation Ret      0.58 %
          Class                                                    Class


          106.    According to the fund prospectus:

          Retirement Class shares commenced operations on March 1, 2016. The performance
          attributed to the Retirement Class shares prior to that date is that of the Institutional Class
          shares. Performance prior to March 1, 2016 has not been adjusted to reflect the lower
          expenses of Retirement Class shares. During this period, Retirement Class shares would
          have had returns similar to, but somewhat higher than, Institutional Class shares due to the
          fact that Retirement Class shares represent interests in the same portfolio as Institutional
          Class shares but are subject to lower expenses.

Harbor Funds Annual Report, Oct. 31, 2019, at 3.

          107.    Recently, a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share


14
  The listed expense figure is from the IQVIA 401(k) Plan fee disclosure as of March 9, 2020
According to the Harbor Capital Appreciation Fund Inst. Fund sheet, the gross expense ratio for
the fund as of March 1, 2020 was 0.72% while the net expense ratio as of the same date was
0.67%.
15
     The listed expense figures are as of 2019.
                                                    33



         Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 33 of 45
classes provide identical investments at lower costs – to switch share classes immediately.” Tibble

III, 2017 WL 3523737, at * 13.

        108.    Defendants knew or should have known of the existence of the above cheaper share

classes (both for the Fidelity funds and Harbor Capital) and therefore also should have immediately

identified the prudence of selecting the alternative investments which were all available during the

Class Period.

        109.    As noted above, qualifying for lower share classes usually requires only a minimum

of a million dollars for individual funds. However, initial investment minimums are generally

waived for financial intermediaries and retirement plans.

        110.    A prudent fiduciary conducting an impartial review of the Plan’s investments would

have identified the cheaper share classes available and selected a lower share class than the ones

in the Plan.

        111.    Failure to do so was either because Defendants did not negotiate aggressively

enough with their service providers to obtain better pricing or they simply were not paying

attention.

        112.    Nor is it an excuse to select higher cost versions of the same fund to pay for Plan

expenses. As noted above, fiduciaries should not “choose otherwise imprudent investments

specifically to take advantage of revenue sharing.” Tibble III, 2017 WL 3523737, at * 11.

        113.    By failing to investigate the use of lower cost share classes, Defendants caused the

Plan and its participants to pay millions of dollars per year in unnecessary fees.

        Failure to Utilize Lower Cost Passively-Managed Funds

        114.    As noted supra, ERISA is derived from trust law. Tibble I, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds



                                                 34



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 34 of 45
or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts,

§ 100 cmt. b(1).

       115.       While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively-managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at         http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively-managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       116.       Indeed, on average, funds with high fees perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       117.       During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. This failure is a further indication that

Defendants lacked a prudent investment monitoring process.



                                                 35



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 35 of 45
          118.   The chart below demonstrates that the expense ratios of the Plan’s investment

options were more expensive by multiples of comparable passively-managed alternative funds in

the same fund category. The chart below analyzes funds in the Plan in 2018 using 2018 expense

ratios as a methodology to demonstrate the greater relative expense of the Plan’s funds compared

to their alternative fund counterparts.

                          Net                                 Net
                                                                                      % Fee
      Fund in Plan      Expense     Passive Alternatives    Expense    Incep. Date
                                                                                      Excess
                         Ratio                              Ratio16

                                   Fidelity Freedom Index                Dec. 2
                                                            0.14%                      200%
                                     2005 Investor Class                 2009
     Fidelity Freedom
                        0.42%
       K 2005 Fund
                                   Fidelity Freedom Index
                                                                         June 24
                                     2005 Inst. Premium     0.08%                      425%
                                                                          2015
                                            Class

                                   Fidelity Freedom Index                 Oct. 2
                                                            0.14%                      229%
                                     2010 Investor Class                  2009
     Fidelity Freedom
                        0.46%
       K 2010 Fund                 Fidelity Freedom Index
                                                                         June 24
                                     2010 Inst. Premium     0.08%                      475%
                                                                          2015
                                            Class
                                   Fidelity Freedom Index                 Oct. 2
                                                            0.14%                      250%
                                     2015 Investor Class                  2009
     Fidelity Freedom
                        0.49%      Fidelity Freedom Index
       K 2015 Fund                                                       June 24
                                     2015 Inst. Premium     0.08%                      513%
                                                                          2015
                                            Class
                                   Fidelity Freedom Index                 Oct. 2
                                                            0.14%                      279%
                                     2020 Investor Class                  2009
     Fidelity Freedom
                        0.53%
       K 2020 Fund                 Fidelity Freedom Index
                                                                         June 24
                                     2020 Inst. Premium     0.08%                      563%
                                                                          2015
                                            Class

     Fidelity Freedom              Fidelity Freedom Index                 Oct. 2
                        0.56%                               0.14%                      300%
       K 2025 Fund                   2025 Investor Class                  2009




16
  As of June 1, 2019, Fidelity Freedom Index Funds – Investor Class’ expenses were reduced to
0.12% from 0.14%.
                                              36



         Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 36 of 45
                     Net                                Net
                                                                              % Fee
 Fund in Plan      Expense   Passive Alternatives     Expense   Incep. Date
                                                                              Excess
                    Ratio                             Ratio16
                             Fidelity Freedom Index
                                                                  June 24
                               2025 Inst. Premium     0.08%                   600%
                                                                   2015
                                      Class

                             Fidelity Freedom Index               Oct. 2
                                                      0.14%                   329%
                               2030 Investor Class                2009
Fidelity Freedom
                   0.60%
  K 2030 Fund                Fidelity Freedom Index
                                                                  June 24
                               2030 Inst. Premium     0.08%                   650%
                                                                   2015
                                      Class

                             Fidelity Freedom Index               Oct. 2
                                                      0.14%                   350%
                               2035 Investor Class                2009
Fidelity Freedom
                   0.63%
  K 2035 Fund                Fidelity Freedom Index
                                                                  June 24
                               2035 Inst. Premium     0.08%                   688%
                                                                   2015
                                      Class

                             Fidelity Freedom Index               Oct. 2
                                                      0.14%                   364%
                               2040 Investor Class                2009
Fidelity Freedom
                   0.65%
  K 2040 Fund                Fidelity Freedom Index
                                                                  June 24
                               2040 Inst. Premium     0.08%                   713%
                                                                   2015
                                      Class

                             Fidelity Freedom Index               Oct. 2
                                                      0.14%                   364%
                               2045 Investor Class                2009
Fidelity Freedom
                   0.65%
  K 2045 Fund                Fidelity Freedom Index
                                                                  June 24
                               2045 Inst. Premium     0.08%                   713%
                                                                   2015
                                      Class

                             Fidelity Freedom Index               Oct. 2
                                                      0.14%                   364%
                               2050 Investor Class                2009
Fidelity Freedom
                   0.65%
  K 2050 Fund                Fidelity Freedom Index
                                                                  June 24
                               2050 Inst. Premium     0.08%                   713%
                                                                   2015
                                      Class

                             Fidelity Freedom Index               June 1
                                                      0.14%                   364%
                               2055 Investor Class                 2011
Fidelity Freedom
                   0.65%
  K 2055 Fund                Fidelity Freedom Index
                                                                  June 24
                               2055 Inst. Premium     0.08%                   713%
                                                                   2015
                                      Class

                                         37



    Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 37 of 45
                            Net                                    Net
                                                                                             % Fee
      Fund in Plan        Expense      Passive Alternatives      Expense     Incep. Date
                                                                                             Excess
                           Ratio                                 Ratio16

                                      Fidelity Freedom Index                   Jan. 12
                                                                  0.14%                       364%
                                        2060 Investor Class                     2014
     Fidelity Freedom
                             0.65%
       K 2060 Fund                    Fidelity Freedom Index
                                                                               June 24
                                        2060 Inst. Premium        0.08%                       713%
                                                                                2015
                                               Class


          119.     The above alternative funds generally outperformed the Plan’s funds in their 3 and

5 year average returns as of 2020 given that they were comprised of virtually identical underlying

funds but had lower fees. Moreover, these alternative investments had no material difference in

risk/return profiles with the Plan’s funds and there was a high correlation of the alternative funds’

holdings with the Plan’s funds holdings such that any difference was immaterial.

          120.     These results are not surprising given that in the long-term, actively managed funds

do not outperform their passively-managed counterparts. Indeed, the majority of U.S. equity funds

did not outperform their index counterparts in the five years ending June 30, 2019:17

        Fund Category                Comparison Index             Percentage of Funds That
                                                                  Underperformed Their
                                                                  Benchmark 5 Yr (%)
                 Large-Cap                   S&P 500              78.52

                 Mid-Cap                 S&P MidCap 400           63.56

                 Small-Cap              S&P SmallCap 600          75.09

                 Multi-Cap             S&P Composite 1500         82.79

            Domestic Equity            S&P Composite 1500         81.66

           Large-Cap Value                  S&P Value             84.74




17
     Source: https://us.spindices.com/spiva/#/reports
                                                  38



         Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 38 of 45
            Mid-Cap Value           S&P MidCap 400 Value           92.31

            Small-Cap Value        S&P SmallCap 600 Value          90.57

            Multi-Cap Value           S&P Composite 1500           91.35
                                            Value

        121.     A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plan’s funds.

        122.     The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

C.      Defendants Breached Their Duty of Loyalty to the Plan and Its Participants

        123.     The structure of this Plan is rife with potential conflicts of interest because Fidelity

and its affiliates were placed in positions that allowed them to reap profits from the Plan at the

expense of Plan participants. Here, the Plan’s Trustee is Fidelity, and an affiliate of Fidelity

performs the recordkeeping services for the Plan.

        124.     This conflict of interest is laid bare in this case where lower-cost Fidelity collective

trusts and index funds – materially similar or identical to the Plan’s other Fidelity funds (other than

in price) – were available but not selected because the higher-cost funds returned more value to

Fidelity.

        125.     There appears to be no reasonable justification for the millions of dollars collected

from Plan participants that ended up in Fidelity’s coffers.

        126.     The Company, and the fiduciaries to whom it delegated authority, breached their

duty of undivided loyalty to Plan participants by failing to adequately supervise Fidelity and its

affiliates and ensure that the fees charged by Fidelity and its affiliates were reasonable and in the



                                                   39



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 39 of 45
best interests of the Plan and its participants. Clearly, Defendants failed this aspect of their

fiduciary duties.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                        (Asserted against the Committee Defendants)

       127.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       128.    At all relevant times, the Committee Defendants (“Prudence Defendants”) were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

in that they exercised discretionary authority or control over the administration and/or management

of the Plan or disposition of the Plan’s assets.

       129.    As fiduciaries of the Plan, the Prudence Defendants were subject to the fiduciary

duties imposed by ERISA Section 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included

managing the assets of the Plan for the sole and exclusive benefit of Plan participants and

beneficiaries, and acting with the care, skill, diligence, and prudence under the circumstances that

a prudent person acting in a like capacity and familiar with such matters would use in the conduct

of an enterprise of like character and with like aims.

       130.    The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint.        They did not make decisions regarding the Plan’s

investment lineup based solely on the merits of each investment and what was in the best interest

of Plan participants. Instead, the Prudence Defendants selected and retained investment options

in the Plan despite the high cost of the funds in relation to other comparable investments. The

Prudence Defendants also failed to investigate the availability of lower-cost share classes of certain

mutual funds in the Plan. In addition, the Prudence Defendants failed to investigate certain

collective trusts as alternatives to mutual funds, even though they generally provide the same

                                                   40



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 40 of 45
investment management services at a lower cost. Likewise, the Prudence Defendants failed to

monitor or control the grossly excessive compensation paid for recordkeeping services.

        131.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had the Prudence Defendants complied with their fiduciary obligations, the Plan would

not have suffered these losses, and Plan participants would have had more money available to them

for their retirement.

        132.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for the Prudence Defendants’ breaches as set forth in their Prayer

for Relief.

        133.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Prudence Defendant is also liable for

the breaches of their co-fiduciaries under 29 U.S.C. § 1105(a).

                                  SECOND CLAIM FOR RELIEF
                          Failure to Adequately Monitor Other Fiduciaries
                        (Asserted against IQVIA and the Board Defendants)

        134.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.




                                                 41



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 41 of 45
        135.    IQVIA and the Board Defendants (the “Monitoring Defendants”) had the authority

to appoint and remove members of the Committee and were aware that the Committee Defendants

had critical responsibilities as fiduciaries of the Plan.

        136.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

        137.    The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties (or used

qualified advisors and service providers to fulfill their duties); had adequate financial resources

and information; maintained adequate records of the information on which they based their

decisions and analysis with respect to the Plan’s investments; and reported regularly to the

Monitoring Defendants.

        138.    The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)     Failing to monitor and evaluate the performance of the Committee

                        Defendants or have a system in place for doing so, standing idly by as the

                        Plan suffered significant losses in the form of unreasonably high expenses,

                        imprudent choices of funds’ class of shares, and inefficient fund

                        management styles that adversely affected the investment performance of

                        the Funds’ and their participants’ assets as a result of the Committee

                        Defendants’ imprudent actions and omissions;

                (b)     Failing to monitor the processes by which Plan investments were evaluated,

                        the Committee Defendants’ failure to investigate the availability of lower-

                                                   42



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 42 of 45
                        cost share classes, and the Committee Defendants’ failure to investigate the

                        availability of lower-cost collective trust vehicles; and

                (c)     Failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, and caused the Plan to pay

                        excessive recordkeeping fees, all to the detriment of the Plan and Plan

                        participants’ retirement savings.

        139.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had the Monitoring Defendants complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would

have had more money available to them for their retirement.

        140.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.


                                      PRAYER FOR RELIEF

        128.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

        A.      A determination that this action may proceed as a class action under Rule 23(b)(1),

or in the alternative Rule 23(b)(2), of the Federal Rules of Civil Procedure;

        B.      Designation of Plaintiffs as Class Representatives and designation of Plaintiffs’

counsel as Class Counsel;




                                                  43



       Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 43 of 45
          C.    A Declaration that the Defendants, and each of them, have breached their fiduciary

duties under ERISA;

          D.    An Order compelling the Defendants to make good to the Plan all losses to the Plan

resulting from Defendants’ breaches of their fiduciary duties, including restoring to the Plan all

losses resulting from imprudent investment of the Plan’s assets, restoring to the Plan all profits the

Defendants made through use of the Plan’s assets, and restoring to the Plan all profits which the

participants would have made if the Defendants had fulfilled their fiduciary obligations;

          E.    An order requiring the Company Defendant to disgorge all profits received from,

or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the form of

an accounting for profits, imposition of a constructive trust, or a surcharge against the Company

Defendant as necessary to effectuate said relief, and to prevent the Company Defendant’s unjust

enrichment;

          F.    Actual damages in the amount of any losses the Plan suffered, to be allocated

among the participants’ individual accounts in proportion to the accounts’ losses;

          G.    An order enjoining Defendants from any further violations of their ERISA fiduciary

responsibilities, obligations, and duties;

          H.    Other equitable relief to redress Defendants’ illegal practices and to enforce the

provisions of ERISA as may be appropriate, including appointment of an independent fiduciary or

fiduciaries to run the Plan and removal of Plan fiduciaries deemed to have breached their fiduciary

duties;

          I.    An award of pre-judgment interest;

          J.    An award of costs pursuant to 29 U.S.C. § 1132(g);

          K.    An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the common fund

doctrine; and

                                                 44



          Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 44 of 45
      L.     Such other and further relief as the Court deems equitable and just.



Dated: June 23, 2020                       Respectfully submitted,
                                           MATHESON & ASSOCIATES, PLLC

                                           /s/ John Szymankiewicz          .
                                           John Szymankiewicz
                                           NC Attorney ID # 41623
                                           127 West Hargett Street, Suite 100
                                           Raleigh, NC 27601
                                           (919) 335-5291
                                           Fax (919) 516-0686
                                           Local Civil Rule 83.1 Counsel for Plaintiffs

                                           CAPOZZI ADLER, P.C.

                                           /s/ Donald R. Reavey            .
                                           Donald R. Reavey, Esquire
                                           (Notice of Special Appearance to be Filed)
                                           PA Attorney ID #82498
                                           2933 North Front Street
                                           Harrisburg, PA 17110
                                           donr@capozziadler.com
                                           (717) 233-4101
                                           Fax (717) 233-4103

                                           /s/ Mark K. Gyandoh               .
                                           Mark K. Gyandoh, Esquire
                                           PA Attorney ID #88587
                                           (Notice of Special Appearance to be Filed)
                                           CAPOZZI ADLER, P.C.
                                           312 Old Lancaster Road
                                           Merion Station, PA 19066
                                           markg@capozziadler.com
                                           (610) 890-0200
                                           Fax (717) 233-4103

                                           Counsel for Plaintiffs and the Putative Class




                                              45



      Case 1:20-cv-00574-WO-JEP Document 1 Filed 06/23/20 Page 45 of 45
